DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Sept. 2, 2021 has been entered. Claims 1-10, 12-14, 16-17, and 19-30 are pending. 


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 7-10, 20 and 30 in the reply filed on August 19, 2020 is acknowledged.
Claims 4-6, 12-14, 16-17, 19 and 21-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “The baker’s yeast strain of claim 1, wherein the strain is….” and further lists all the strains recited in claim 1. However, it is not clear how the baker’s yeast strain can be one of the recited strains, when claim 3 depends from claim 1, which recites that the baker’s yeast strain is “obtainable from” the claimed strains. Therefore, claim 1 requires that the baker’s yeast strain is made from, or obtained from, the claimed strains, and claim 3 recites that the baker’s yeast strain is one of the claimed strains. If the baker’s yeast strain is made from one of the claimed strains, it is then not clear how it can be one of the claimed strains, as the process of obtaining the baker’s yeast strain would produce a somewhat different strain. It is not clear if the obtained strain is the same as one of the starting strains as claim 3 recites “wherein the strain”, however it is not clear if this strain refers to the baker’s yeast strain (which should be different form the strain used to obtain the baker’s yeast strain) or if this strain refers to one of the many recited strains in claim 1. If the latter is the case, then it is not clear how the baker’s yeast strain is different than the strains used to obtain the baker’s yeast strain. 
Claim 20 is included as it depends from claim 3. 

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 fails to further limit claim 1 to which is depends as claim 3 recites the exact same strains as claim 1 and further uses “or”, which claim 1 uses “and”. Therefore, claim 3 appears to be broader and fails to further limit claim 1 as claim 3 only requires one of the claimed strains while claim 1 requires all.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-10, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US Patent No. 5,352,606; Oct. 4, 1994).
Regarding claims 1, 3 and 20, Takano discloses a freeze resistant baker’s yeast belonging to Saccharomyces cerevisiae that has a fermentative ability after storage at freezing temperature of not less than 80% (col 2 lines 35-60 and col 5 lines 10-20).
The instant invention is directed towards a freeze resistant yeast belonging to Saccharomyces cerevisiae that has a fermentative ability after storage at freezing temperature of at least 73% (claim 9). 
Despite the fact that applicants have provided specific deposit names for the mutant strain disclosed and claimed, this does not provide a patentable distinction over those strains disclosed by Takano as Takano also discloses mutant strains having improved fermentative ability, absent any clear and convincing evidence and/or arguments to the contrary. The USPTO does not possess the facilities to test each strain of microorganism. However, a reasons rejection has been set forth and thus the burden shifts to the applicant to demonstrate that the strain of Takano is not, in fact, the same as that of the claimed strain. 
Alternatively, given that Takano teaches a freeze resistant baker’s yeast belonging to Saccharomyces cerevisiae that has an improved fermentative ability after storage at freezing temperature, which is same as the instant invention, it would have been obvious to one of ordinary skill in the art to have selected the claimed strain.
Regarding claim 2, as stated above with respect to claim 1, Takano discloses a baker’s yeast strain that is freeze resistant. With respect to the method by which the mutant strain is obtained, i.e. “obtainable by breeding between a first strain….and a second strain”, the examiner notes that such claimed limitation are product by process Saccharomyces cerevisiae that has an improved fermentative ability after storage at freezing temperature, which is same as the instant invention and therefore the method by which the strain is produced is not given patentable weight. 
Regarding claims 7 and 8, Takano discloses a freeze resistant baker’s yeast belonging to Saccharomyces cerevisiae that has a fermentative ability after storage at freezing temperature of not less than 80% (col 2 lines 35-60 and col 5 lines 10-20), and therefore has a survival rate of at least 1% after freezing. 
With respect to the regimen, the examiner notes that again these are product by process limitations. It does not matter the regimen as the baker’s yeast of Takano is a freeze resistant baker’s yeast belonging to Saccharomyces cerevisiae that has an improved fermentative ability after storage at freezing temperature, which is same as the instant invention. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Regarding claim 9, as stated above, Takano discloses a freeze resistant baker’s yeast belonging to Saccharomyces cerevisiae that has a fermentative ability after storage at freezing temperature of not less than 80% (col 2 lines 35-60 and col 5 lines 10-20).
The instant invention is directed towards a freeze resistant yeast belonging to Saccharomyces cerevisiae that has a fermentative ability after storage at freezing temperature of at least 73% (claim 9). 
Therefore, Takano discloses an improved fermentative ability falling within the claimed range.
With respect to the exact fermentative ability for different freezing periods and cycles, the examiner notes that the type of dough, i.e. sugar or non-sugar dough, will affect the fermentative ability after storage at freezing temperatures and different freeze/thaw cycles. Applicant has not specified the type of dough used in the instant invention or provided any specific ingredients, and therefore it would have been obvious to one of ordinary skill in the art to vary the amount of type of ingredients in the dough to result in a desired fermentative ability as Takano discloses that the yeast strain has a strong fermentative ability on non-sugar dough. 
Regarding claim 10, Takano further teaches a yeast product comprising the baker’s yeast strain as described above, wherein the yeast product is active yeast (See Example 2).
Regarding claim 30, Takano additionally teaches a dough product comprising the yeast strain as described above (See Example 2).

Response to Declaration
The Declaration under 37 CFR 1.132 filed Sept.9, 2021 is insufficient to overcome the 103 rejection over Takano as set forth in the last Office action.
Applicant shows unexpected results with respect to the claimed strain versus the strain as taught in Takano. 
However, these results are not found persuasive to overcome the current 103 rejection. As stated above in the 112 rejection, it is not clear how the baker’s yeast strain is different than the strains used to obtain the baker’s yeast strain. The instant specification recites that the baker’s yeast strain is obtained by breeding a first strain and a second strain. However, it is not clear what strain results from this breeding as the claims only recite the strains used to obtain the baker’s yeast strain. 
Therefore, for these reasons, the Declaration appears to be comparing the starting strains that the baker’s yeast is obtained from and not comparing the final baker’s yeast to the yeast strain as taught in the prior art. 
Further, applicant’s has not shown comparative data comparing the yeast strain of Takano (FTY-3) to all the strains recited in the claims. 
Therefore, applicant’s unexpected results are not commensurate in scope with the claims and the Declaration is not persuasive. 


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive.

Applicant argues on pages 13-15 that the claimed strains are distinct over the prior art as show in the Declaration comparing the instant invention to that of Takano. 
As stated above, these results are not found persuasive to overcome the current 103 rejection. As stated above in the 112 rejection, it is not clear how the baker’s yeast strain is different than the strains used to obtain the baker’s yeast strain. The instant specification recites that the baker’s yeast strain is obtained by breeding a first strain and a second strain. However, it is not clear what strain results from this breeding as the claims only recite the strains used to obtain the baker’s yeast strain. 

Further, applicant’s has not shown comparative data comparing the yeast strain of Takano (FTY-3) to all the strains recited in the claims. 
Therefore, applicant’s unexpected results are not commensurate in scope with the claims and the 103 rejection is maintained. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE A COX/Primary Examiner, Art Unit 1791